                                                                                   FILED
                                                                          2020 Feb-27 AM 09:59
                                                                          U.S. DISTRICT COURT
                                                                              N.D. OF ALABAMA


                      UNITED STATES DISTRICT COURT
                     NORTHERN DISTRICT OF ALABAMA
                         NORTHEASTERN DIVISION
ERNEST T. BELL                         )
                                       )
      Plaintiff,                       )
                                       )
v.                                     )   Case No.: 5:19-cv-0455-LCB
                                       )
ANDREW SAUL, Commissioner of           )
Social Security,                       )
                                       )
      Defendant.

                        MEMORANDUM OPINION

      On January 7, 2020, the magistrate judge entered a report recommending

that the Court affirm the Commissioner's decision. (Doc. 14). The claimant was

advised of his right to file objections but failed to do so.     After careful

consideration of the record in this case and the magistrate judge’s report and

recommendation, the Court hereby ADOPTS the magistrate judge's report, and

ACCEPTS his recommendation. The Court finds that the decision of the

Commissioner should be AFFIRMED.

      The Court will enter a separate Final Order in conformity with this

Memorandum Opinion.
DONE and ORDERED February 26, 2020.



                       _________________________________
                       LILES C. BURKE
                       UNITED STATES DISTRICT JUDGE




                           2
